Hon.~Russel A. Moran       Opinion No. v-590
CbtintyAttqrneg
Palo pinto County          Re:   Result to be certified by
Palo Pinto, Texas    '           C6mmissioners1 Courtin a
                                 local option election in:
                                 which two issues were sub-
                                 mitted.
Dear ~Slr:
          Your letter requesting an opinion of this department
reads aS follows:
          "Will you please advise wha'i'resultsthe Corn-:
     mi.%ioners Cow% of.Palo Pinto County, Texas, should
     declare nrider.thefollowingstaterpent of facts:    :
                           ~.FACTS ~.
                                                            :
          "On the date of the election Palo Pinto County
     had legalized s.+leof beverages dontaining aLcoho1
     not In excess of fourteen (14%) peF.centum by voluni6,- .I
     and those of higher alcoholic.content were prohibited.
     On May 8, 1948, an election was held which submit&d"
    .to %he voters the following isiues as set forth in:-
                                                            :-
          "Art. 666-40 (g).'For prohibitiri&the dale .of    .;
                        ialcoholicbeverages that contain .,.
                        alcohol In excess of PO& (4s)     ',~
                        per'~centumby weight' and
                        'Against prohibiting the sale of
                        alcoholic beverages that contain
                        alcohol in excess of foyr (4%)
                        per centum by weight':
                         (h) 'For prohibiting the sale of
                          all'alcohollo beverages' atid
                          'Against prohibiting the sale of
                          all alcoholic beverages'.
    Bon. Russ81 A. Moran, page 2, V-5gi1


              "On the first Issue (g) the voters by eight votes
         voted against prohibiting the sale of alcoholic bever-
         ages that contain alcohol in excess of four (4%) per
         oentum by weight, but on the second Issue by four
         votes voted for prohibiting the sale of all alcoholic
         beverages.
              "In view of the fact that the Commissioners
         Court is required on the fifth day after the election
         (Thursday, May 13) or as soon'thereafter as praotlca+ :,
         ble to canvas the returns and deqlsxe the result.of
         the election; your opinion on this matter at the
         earliest possible time will be greatly appreciated."
               Subdivision '(b)of Section 20 of Article XVI of the
     Texas Constitution, as adopted in 1935, provides:
                              .
               'The Legislature shall enact a law or laws where-
          by the qualified voters of~any county, justlce,tspre-
          cinct or inoorporated'town~or city; may, by a majority ,~
          vote of those voting, determfne from time to time
          whether.the sale,~f.,Jntoxicatingliquors for beverage
          purposes~shall bef'prohiblted.or~legalised'vithin~the
          prescribed llmits~;::ai&suchlaws shall contain provi-
          sions for voting dn'the sale of intoxicatingliquors
          of various t es and various alcoholic content.
          (Rmphasis is%.zpplied':throughout)
               Pursua&tothis     coni titutional mandate,'the hegisla-
     ture In 1935 setforththe    varlons~issues which might be sub-
     mitted ata.local',option electlon~.'These issues were,framed so
     as to submit',to~'the~votersthe ques~tionof whether or not alco-
     holic beversges~of the various types and alcoholic content
     should be legalized or Ijl;ohibited.As finally amended in 1937,
     'thevarious lssnes which may be voted upon in any local option
     election are. found in Section40 of Article I of the Texas
     Liquor Control Act;"hodlfied as Article 666-40 of Vernon's Penal
     Code. Since you have stated that Palo~:PlntoCounty; on the date
     of the election, 'had legallted'the sale'of beverages contalnlng
     alcohol no,tin excess of.fourteen per Oent by volume only the
     following 'portionof Articles666-40, V&non's Penal Code, Is
     pertinent to the facts submitted:




‘\ \,
     \
XI. Russel A. Moran, page 3, V-590

              .
          "Iti'~a&aqxl&$    the.sale of.beveragea'con~sin~ 1~
    i&k&3+A-t+        in ek&s,g of f&x+&q      (14%):p&p :. :..Y
    centum ~by volume has:been legali.kd, and those of.~,:"'
    higher~'alcoholic'content:are proh,lbdt,ed,~.one
                                                   or : t;
                                                         .I 1
    m    of'.the~followi&igiesues 'sharrbe,..submltted.ln .~.
    any prohlb$tory election:
                    .;.'. ~- ..,
         "(8'):~!For'prohibiting the sale of slcohulic~ '.
    beverages that~centairi.~alpohol'in tixcessof four    ,.
    (4%) per-centum by,i&@t'    .and 'Against prohib~fting
    the'sale df,alc.oh?lio:beverag~s 'that Oontainalqo- ~~
    ho1 inex+ss~ of ,.four ,(4$)--per,
                                    +ntum ~byYeight;l
         "(h):'tFor prohibiting Ethel
                                    sale of all altio-           X‘
  ~'holic beverages: -ann~tllgainst,~prohlbiting
                                              the'sale
    of all alcoholic beverages;'".'~
                                   ~. ~'i
                                        contained-in both sub-
aragraphs                               the~'voters.of Palo
IntoCounty;. The eXeectlon.'result&,d
                                    ln:a majority voting fin
svor of the;'fo~lowIng:Fo Xssn0s.l,~ z:.~,,
          "Agaihst'prohibiting the sale of*alcohoiic.i"'~':,   ..
    beverages ;tliatcontain'alcohol in'excess~of f&r        G ::-1
  '.(4%) ,per.centuin~~y~weigh~." .., .'...~"'
                                        .,,~ .' ,'.;cz'~'2
                                                        I. I'..,,.
                                                               '-'
                                                               ~~.
                      -.                         ,, .'~"
                                                     : "::    ':._
          "For~prkbiting the saie'of"ail a~llcoho&?
    be.y?yzes .n                     .,:;:        ; ,,~
      .::
        ?I!& .que.stion~for 'ourdec'lsion-is,what result'shoulb .:
ne Conrmfsdoners' Court now cer~tifgi A,thoro$@ search'.of:
very available."authqr~tyrelating to looal~opti,~n-~~~c'tlons
ss revealed:no ease similar to,the.fact sltuation:before I&           ~.:
or has'any~'enllghtenment,been secured,from textbooFVriters:
ther.than general~statements-conqe~ing:e~e$t,$o~ns;;,'._
                                     .-
                                      ::
         'The.foilow~~',~Catement:of j&~'gener&l,,,ru~e    Is.found
a 29 C. 'J. Si, .Ble.ct~ons.,,~ge'~~
                                 17$:; ~.
                 .:1;
        :~": :~
           .a..    and'exbeptln &o.se.,casesin ,whSah
   'statutes pres&ibing rules to'be obsb$erved   by,a %            .~
    voter lnthe preparation of~his baalot are shown'
    to be mandatory by prohibitive ~terms;~'InhIbiting
    the counting of a ballot in case of deviation from
Hoii.Russel A. Moran, page 4, V-590




          Fourauthority InTexas supporting the proposition
that the ballot should be~.glveneffect if the Intent of the
voter maybe ascertained from it, see the cases of Wright.v.
Marquis, 255 S. w. 637; Johnston'v. Peters, 260 S.W. 911;
Hooker v. Foster, 19 S. W. (2d) 911.

          Another statement of the. eneral rulesappears   in
16 Tex. Jur. 114, Elections, Sed. 9%
          ?In order to secure.the purposes for which
     elections are held, the lirle'ls~that a ballot;
     like any other writtelllnstrumenti'should be ex-
     &mined in the light of the attendant circumstances
     with a view to ,ascertain&ngthe intention of the
     voter."                  .~
          We have examined the eledtion results In the light
of the authorities.quo,ted,aboveand Inan effort,to ~ascertasn
fiotithem the .int&it'of'the'votersof P&lo Pinto County. Our
effort has ~met with failure. The results disclose that the
voters on ~the.
              one~hand~expressed a desire to favor the sale
of beverages,'of..a'~&eater'alcohollc'
                                     content.than four per oent
by weightarid dh.,theotherhand expressed a kontrary.deslre to
prohibit the,s,ale:o'fall,aloohollc beverages.
       ' "We'b6~iev~, the &aion for the conflicting vote may
inlarge measure be attributed to the unfortunate phrasidg'of.
various issues'contained in Article 666-40, Vernon's Penal Code.
So&s of 'theissues are couched in such language asto be mis-
leading to ~the average voter. For'lnstance, the two"lssues snb-
mltted In this election beginning with the words "Against pro-
hibiting" undoubtedly tisled~~someof the voters. The results of
the election in Palo Pinto County clearly indicate the neeU for
a revision of Article 66>F40 of Vernon's 'Penal Code.
Eon. Russell A. Moran, page 5, V-590


         '&~.is:&ir opinionthat the result of .the,localoption
election under~-consid~~a~~Son,,.is
                                impossibie.of.as~ertainment..Such
election is therefore voidi~~andthe.Commiss%oners' Court should
so certtfy.



          The iocal option elec.t$on,inPalo Pinto County
     Inwhich two.lssues~were submitted to the voters;~.
     one resultQ@.dn~the majority votltug.agalnstpro-~'     ,,_'
     hlbiting the&le,of.aldoholic'~beverages containing ', ,.:.,,
     alcohol in excess of fourper cent by weIght,,andthe
     other resulting in the majority voting for prohibiting' '
     the sale of all alcohollo-,~beverageq.-~is
                                             vo$d.+
                              Yours'very truly
             ,.!       :
                           ATT&IR$Y @3n6F        TRY@



CYM:rt
                               ,AssBtant         ,i.._
                                                     ~.,,
                   /                        .~                    :.j..
                                                                    .! ~.
                                                    .       ,.. ~.